 

 

Exhibit 10.6

 

AMENDED AND RESTATED

BYLAWS OF

PHOTOMEDEX, INC.

(a Nevada Corporation)

 

(adopted effective as of May 17, 2017)

 

These Amended and Restated Bylaws of PhotoMedex, Inc., a Nevada corporation (the
“Corporation”) are adopted pursuant to Section 7.01 of the Corporation’s
existing Amended and Restated Bylaws, as amended (the “Original Bylaws”), and
are intended to amend, restate and replace, in their entirety, the Original
Bylaws effective as of the date first written above.

 

ARTICLE 1

 

OFFICES

 

SECTION 1.1.          Principal Office. The principal offices of the Corporation
shall be in such location as the Board of Directors of the Corporation (the
“Board of Directors”) may determine.

 

SECTION 1.2.          Other Offices. The Corporation may also have offices at
such other places both within and without the State of Nevada as the Board of
Directors may from time to time determine or the business of the Corporation may
require.

 

ARTICLE 2

 

MEETINGS OF STOCKHOLDERS

 

SECTION 2.1.          Place of Meeting; Chairman. All meetings of stockholders
shall be held at such place, either within or without the State of Nevada, as
shall be designated from time to time by the Board of Directors and stated in
the notice of the meeting. The Chairman of the Board of the Corporation (or the
Executive Chairman of the Corporation, if such office is designated and filled
in accordance with these Bylaws) (the “Chairman of the Board”) or any other
person specifically designated by the Board of Directors shall act as the
Chairman for any meeting of stockholders of the Corporation. The Chairman of the
Board (or his or her designee) shall have full authority to control the process
of any stockholder or Board of Directors meeting, including, without limitation,
determining whether any proposals or nominations were properly brought before
such meeting, establishing an agenda or order of business for the meeting, rules
and procedures for maintaining order at the meeting, limitations on
participation in such meeting to stockholders of record of the Corporation and
their duly authorized and constituted proxies and such other persons as the
Chairman of the Board (or his or her designee) shall permit, restrictions on
entry to the meeting after the time fixed for the commencement thereof,
requiring ballots by written consent, limitations on the time allotted to
questions or comments by participants and regulation of the opening and closing
of the polls for balloting on matters which are to be voted on by ballot.

 

SECTION 2.2.          Annual Meetings. The annual meeting of stockholders of the
Corporation shall be held at such date and time as shall be designated from time
to time by the Board of Directors and stated in the notice of the meeting,
subject to any postponement in the Board of Directors’ sole discretion, upon
notice of such postponement given in any manner deeded reasonable by the Board
of Directors.

 

 1 

 

 

SECTION 2.3.          Special Meetings. Special meetings of the stockholders of
the Corporation, for any purpose or purposes, unless otherwise prescribed by the
Nevada Revised Statutes (“NRS”) or by the Articles of Incorporation of the
Corporation, as amended (the “Articles of Incorporation”), may be called
exclusively by: (i) the Chairman of the Board or the Chief Executive Officer,
President or other executive officer of the Corporation, (ii) the majority of
the Board of Directors or (iii) the request in writing of stockholders of
record, and only of record, owning not less than a majority of the entire
capital stock of the Corporation issued and outstanding and entitled to vote
(the “Requisite Percent”). Such request shall state the purpose or purposes of
the proposed meeting. The officers or directors shall fix the date, time and any
place, either within or without the State of Nevada, as the place for holding
such meeting; provided, however, that the date of any such special meeting shall
be not more than ninety (90) days after the date on which a special meeting
request properly brought pursuant to Sections 2.3 and 2.5 are delivered to the
Secretary of the Corporation.

 

SECTION 2.4.          Notice of Meeting. Written notice of the annual and each
special meeting of stockholders of the Corporation, stating the time, place and
purpose or purposes thereof, shall be given to each stockholder entitled to vote
thereat, not less than ten (10) nor more than sixty (60) days before the meeting
and shall be signed by the Chairman of the Board, the President or the Secretary
of the Corporation (the “Secretary”). The Board of Directors may postpone a
special meeting in its sole discretion in any manner it deems reasonable. In no
event shall any adjournment or postponement of an annual meeting or special
meeting or the announcement thereof commence a new time period for the giving of
a stockholder’s notice as described below.

 

SECTION 2.5.          Business Conducted at Meetings.

 

Section 2.5.1           At any meeting of the stockholders, only such business
shall be conducted as shall have been properly brought before the meeting. To be
properly brought before a meeting, business must be: (a) specified in the notice
of meeting (or any supplement thereto provided within the notice period
specified in Section 2.4) given by or at the direction of the Chairman of the
Board, the President or the Board of Directors, (b) otherwise properly brought
before the meeting by or at the direction of the Board of Directors, or (c)
otherwise properly brought before the meeting by a stockholder or stockholders
of record, and only of record, holding the Requisite Percent in accordance with
applicable law, these Bylaws or otherwise. In addition to any other applicable
requirements set forth in these Bylaws, the U.S. federal securities laws or
otherwise, for business to be properly brought before a meeting called by
stockholders representing the Requisite Percent, such stockholder(s) must have
given timely notice thereof in writing to the Secretary. Any special meeting of
the Corporation proposed to be called by a stockholder or stockholders in such
capacity shall not be required to be held: (i) with respect to any matter,
within 12 months after any annual or special meeting of stockholders at which
the same matter was included on the agenda, or if the same matter will be
included on the agenda at an annual meeting to be held within 90 days after the
receipt by the Corporation of such request (the election or removal of directors
to be deemed the same matter with respect to all matters involving the election
or removal of directors) or (ii) if the purpose of the special meeting is not a
lawful purpose or if such request violates applicable law. A stockholder may
revoke a request for a special meeting at any time by written revocation
delivered to the Secretary, and if, following such revocation, there are
un-revoked requests from stockholders holding in the aggregate less than the
requisite number of shares entitling the stockholders to request the calling of
a special meeting, the Board of Directors, in its discretion, may cancel the
special meeting. If none of the stockholders who submitted the request for a
special meeting appears or sends a qualified representative to present the
nominations proposed to be presented or other business proposed to be conducted
at the special meeting, the Corporation need not present such nominations or
other business for a vote at such meeting.

 

Section 2.5.2           To be timely, a stockholder’s notice of a proposal to be
included at an annual meeting must be delivered to or mailed and received at the
principal executive offices of the Corporation not less than ninety (90) days
nor more than one hundred twenty (120) days prior to the anniversary of the date
on which the Corporation first mailed its proxy materials for the previous
year’s annual meeting of stockholders (or the date on which the Corporation
mails its proxy materials for the current year if during the prior year the
Corporation did not hold an annual meeting or if the date of the annual meeting
was changed more than thirty (30) days from the prior year).

 

 2 

 

 

Section 2.5.3           A record stockholders’ notice to the Secretary shall set
forth in writing as to each matter the stockholder(s) propose to bring before
the meeting: (a) a detailed description of the business desired to be brought
before the meeting and the reasons for proposing such business, including the
complete text of any resolutions, bylaws or Articles of Incorporation amendments
proposed for consideration (b) the name and address, as they appear on the
Corporation’s books, of the stockholders proposing such business, (c) the class
and number of shares of the Corporation which are owned directly or indirectly
of record and directly or indirectly beneficially owned by the stockholders and
each of its affiliates (within the meaning of Rule 144 promulgated under the
Securities Act of 1933, as amended, or any successor rule thereto (“Rule 144”)),
including any shares of the Corporation owned or controlled via derivatives,
synthetic securities, hedged positions and other economic and voting mechanisms,
(d) any material interest of the stockholders in such proposed business and any
agreements or understandings to which such stockholders are a party which relate
in any way, directly or indirectly, to the proposed business to be conducted,
including a description of all arrangements or understandings between such
stockholder and any other person or persons (including their names), (e) a
representation as to whether or not such stockholder intends to solicit proxies;
(f) a representation as to whether or not such stockholder intends to appear in
person or by proxy at the applicable meeting, and (g) such other information
regarding the stockholder in his, her or its capacity as a proponent of a
stockholder proposal that would be required to be disclosed in a proxy statement
or other filing with the United States Securities and Exchange Commission
(“SEC”) required to be made in connection with the contested solicitation of
proxies pursuant to the SEC’s proxy rules.

 

Section 2.5.4           Notwithstanding anything in these Bylaws to the
contrary, no business shall be conducted at a meeting except in accordance with
the procedures set forth in this Section 2.5. The Chairman of the meeting shall,
in his or her sole discretion, determine and declare to the meeting whether or
not any business was properly brought before the meeting. Any such business not
properly brought before the meeting shall not be transacted. Nothing in this
Section 2.5 shall affect the right of a stockholder to request inclusion of a
proposal in the Corporation’s proxy statement to the extent that such right is
provided by an applicable rule of the SEC. Notwithstanding the foregoing, the
advance notice provisions of these Bylaws shall apply to all stockholder
proposals regardless of whether such proposal is sought to be included in the
Corporation’s proxy statement or in a separate proxy statement.

 

SECTION 2.6.          Nomination of Directors. Nomination of candidates for
election as directors of the Corporation at any meeting of stockholders called
for the election of directors, in whole or in part (an “Election Meeting”), must
be made by the Board of Directors or by any stockholder entitled to vote at such
Election Meeting, in accordance with the following procedures.

 

Section 2.6.1.          Nominations made by the Board of Directors shall be made
at a meeting of the Board of Directors or by written consent of the directors in
lieu of a meeting prior to the date of the Election Meeting. At the request of
the Corporation, each proposed individual nominated by the Board of Directors
shall provide the Corporation with such information concerning himself or
herself as is required, under the rules of the SEC and any applicable securities
exchange, to be included in the Corporation’s proxy statement soliciting proxies
for his or her election as a director.

 

 3 

 

 

Section 2.6.2.          The exclusive means by which a stockholder may nominate
a director shall be: (i) in the case of the nomination of a director for
election at an annual meeting, by delivery of a notice to the Secretary, not
less than ninety (90) days nor more than one hundred twenty (120) days prior to
the anniversary of the date on which the Corporation first mailed its proxy
materials for the previous year’s annual meeting of stockholders (or the date on
which the Corporation mails its proxy materials for the current year if during
the prior year the Corporation did not hold an annual meeting or if the date of
the annual meeting was changed more than thirty (30) days from the prior year);
or (ii) in the case of the nomination of a director for election at a special
meeting (other than pursuant to a special meeting request in accordance with the
requirements set forth in Sections 2.3 and 2.5), not less than ninety (90) days
nor more than one hundred twenty (120) days prior to such special meeting or, if
later, the tenth (10th) day following the day on which public disclosure (of the
date of such special meeting was first made, setting forth: (a) the name, age,
business address and the primary legal residence address of each nominee
proposed in such notice, (b) the principal occupation or employment of such
nominee, (c) the number of shares of capital stock of the Corporation which are
owned directly or indirectly of record and directly or indirectly beneficially
owned by the nominee and each of its affiliates (within the meaning of Rule
144), including any shares of the Corporation owned or controlled via
derivatives, hedged positions and other economic and voting mechanisms, (d) any
material agreements, understandings or relationships, including financial
transactions and compensation, between the nominating stockholder and the
proposed nominees and (d) such other information concerning each such nominee as
would be required, under the rules of the SEC, in a proxy statement soliciting
proxies in a contested election of such nominees. Such notice shall include a
signed consent of each such nominee to serve as a director of the Corporation,
if elected. In addition, any stockholder nominee, to be validly nominated, shall
submit to the Secretary the questionnaire required pursuant to Section 2.6.3 of
these Bylaws. A stockholder intending to nominate one or more candidates for
election as directors must comply with the advance notice bylaw provisions
specifically applicable to the nomination of candidates for election as
directors for such nomination to be properly brought before the meeting. For
purposes of these Bylaws, “public disclosure” shall mean shall mean disclosure
in a press release reported by a national news service or in a document publicly
filed by the Corporation with the SEC pursuant to Sections 13, 14 or 15(d) of
the Securities Exchange Act of 1934, as amended.

 

Section 2.6.3           To be eligible to be a director nominee nominated by a
stockholder or stockholders for election or reelection as a director of the
Corporation, such nominee must deliver (in accordance with the time periods
prescribed for delivery of notice under Section 2.6.2 of these Bylaws) to the
Secretary at the principal executive offices of the Corporation a written
questionnaire (the “Questionnaire”) with respect to the background,
qualification and experience of such person and the background of any other
person or entity on whose behalf the nomination is being made (which
questionnaire shall be in the form approved by the Corporation and provided by
the Secretary or such Secretary’s designee) and a written representation and
agreement that such person: (a) will abide by the requirements of these Bylaws
and the Articles of Incorporation as in effect at the time of their nomination
and as validly amended, (b) is not and will not become a party to (1) any
agreement, arrangement or understanding with, and has not given any commitment
or assurance to, any person or entity as to how such person, if elected as a
director of the Corporation, will act or vote on any issue or question (a
“Voting Commitment”) that has not been disclosed to the Corporation or (2) any
Voting Commitment that could limit or interfere with such person’s ability to
comply, if elected as a director of the Corporation, with such person’s
fiduciary duties under applicable law, (c) is not and will not become a party to
any agreement, arrangement or understanding with any person or entity other than
the Corporation with respect to any direct or indirect compensation,
reimbursement or indemnification in connection with service or action as a
director that has not been disclosed therein, and (d) in such person’s
individual capacity and on behalf of any person or entity on whose behalf the
nomination is being made, would be in compliance, if elected as a director of
the Corporation, and will comply with all applicable publicly disclosed
corporate governance, conflict of interest, confidentiality and stock ownership
and trading policies and guidelines of the Corporation. If, prior to the
Election Meeting, there is a change in any information set forth on the
Questionnaire, then such director candidate shall promptly notify the Secretary
by submitting a revised Questionnaire.

 

Section 2.6.4.          In the event that a person is validly designated by the
Board of Directors as a nominee in accordance with this Section 2.6 and shall
thereafter become unable or willing to stand for election to the Board of
Directors, the Board of Directors may designate a substitute nominee who meets
all applicable standards under these Bylaws.

 

 4 

 

 

Section 2.6.5.          If the Chairman of the Election Meeting determines that
a nomination was not made in accordance with the foregoing procedures, such
nomination shall be void.

 

SECTION 2.7.          Quorum; Adjournment.

 

Section 2.7.1           The holders of a majority of the shares of capital stock
issued and outstanding and entitled to vote thereat, present in person or
represented by proxy (provided the proxy has authority to vote on at least one
matter at such meeting), shall constitute a quorum at any meeting of
stockholders for the transaction of business, except when stockholders are
required to vote by class, in which event a majority of the issued and
outstanding shares of the appropriate class shall be present in person or by
proxy (provided the proxy has authority to vote on at least one matter at such
meeting) in order to constitute a quorum as to such class vote, and except as
otherwise provided by the NRS or by the Articles of Incorporation. The
stockholders present at a duly called or held meeting at which a quorum is
present may continue to do business until adjournment, notwithstanding the
withdrawal of enough stockholders to have less than a quorum if any action taken
(other than adjournment) is approved by at least a majority of the shares
required to constitute a quorum.

 

Section 2.7.2           Notwithstanding any other provision of the Articles of
Incorporation or these Bylaws, at any annual or special meeting of stockholders
of the Corporation, whether or not a quorum is present, the Chairman of the
Board or the person presiding as Chairman of the meeting shall have power to
adjourn the meeting from time to time, without notice other than announcement at
the meeting, whether or not a quorum shall be present or represented. If the
adjournment is for more than thirty (30) days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote at the
meeting in accordance with Section 2.4 of these Bylaws. At such adjourned
meeting at which a quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified.

 

SECTION 2.8.          Voting; Proxies.

 

Section 2.8.1           Except as provided for below or by applicable law, rule
or regulation, when a quorum is present at any meeting of the stockholders, any
action by the stockholders on a matter except the election of directors shall be
approved if approved by the majority of the votes cast. Each nominee for
director shall be elected by the majority of the votes cast with respect to that
nominee’s election at any meeting for the election of directors at which a
quorum is present, provided, however, that, in the case of a director nominee in
a Contested Election, the Board of Directors, in its sole discretion, may
determine that directors shall be elected by a plurality of the votes cast in
any Contested Election, such determination to be made no later than five (5)
days prior to the date of the Election Meeting as initially announced. For
purposes of these Bylaws, a “Contested Election” means an election of directors
with respect to which the Board of Directors determines that the number of
nominees exceeds the number of directors to be elected and the Board of
Directors has not rescinded such determination by the date that is five (5) days
prior to the date of the Election Meeting as initially announced. In determining
the number of votes cast in a Contested Election, abstentions and broker
non-votes, if any, will not be treated as votes cast. The provisions of this
paragraph will govern with respect to all votes of stockholders except as
otherwise provided for in the Articles of Incorporation or by a specific
statutory provision superseding the provisions of these Bylaws.

 

 5 

 

 

Section 2.8.2           Every stockholder having the right to vote shall be
entitled to vote in person, or by proxy: (a) appointed by an instrument in
writing subscribed by such stockholder or by his or her duly authorized attorney
or (b) authorized by the transmission of an electronic record by the stockholder
to the person who will be the holder of the proxy or to a firm which solicits
proxies or like agent who is authorized by the person who will be the holder of
the proxy to receive the transmission subject to any procedures the Board of
Directors may adopt from time to time to determine that the electronic record is
authorized by the stockholder; provided, however, that no such proxy shall be
valid after the expiration of six (6) months from the date of its execution,
unless coupled with an interest, or unless the person executing it specifies
therein the length of time for which it is to continue in force, which in no
case shall exceed seven (7) years from the date of its execution. If such
instrument or record shall designate two (2) or more persons to act as proxies,
unless such instrument shall provide the contrary, a majority of such persons
present at any meeting at which their powers thereunder are to be exercised
shall have and may exercise all the powers of voting or giving consents thereby
conferred, or if only one (1) be present, then such powers may be exercised by
that one (1). Unless required by the NRS or determined by the Chairman of the
meeting to be advisable, the vote on any matter need not be by written ballot.
No stockholder shall have cumulative voting rights.

 

SECTION 2.9.          Consent of Stockholders. Whenever the vote of the
stockholders at a meeting thereof is required or permitted to be taken for or in
connection with any corporate action, the meeting and vote of stockholders may
be dispensed with if stockholders, having not less than the minimum number of
votes that would be necessary to authorize or take such action at a meeting at
which all shares entitled to vote thereon were present and voted, consent in
writing to such corporate action being taken; provided, that in no case shall
the written consent be by the holders of stock having less than the minimum
percentage of the vote required by the NRS. Any action by consent of the
stockholders pursuant to this Section 2.9 must follow the notice and timing
procedures of Section 2.5 applicable to any business to be conducted at a
stockholder meeting. Further, upon the request of a stockholder to conduct a
consent solicitation, the Board of Directors shall adopt a resolution fixing a
record date within ten (10) days of the date on which a request therefor is
received, provided that such record date shall not be more than ten (10) days
after the date of the adoption of such resolution.

 

SECTION 2.10.          Voting of Stock of Certain Holders. Shares standing in
the name of another entity, domestic or foreign, may be voted by such officer,
agent or proxy as the governing documents of such entity may prescribe, or in
the absence of such provision, as the Board of Directors or governing body of
such entity may determine. Shares standing in the name of a deceased person may
be voted by the executor or administrator of such deceased person, either in
person or by proxy. Shares standing in the name of a guardian, conservator or
trustee may be voted by such fiduciary, either in person or by proxy, but no
such fiduciary shall be entitled to vote shares held in such fiduciary capacity
without a transfer of such shares into the name of such fiduciary. Shares
outstanding in the name of a receiver may be voted by such receiver. A
stockholder whose shares are pledged shall be entitled to vote such shares,
unless in the transfer by the pledgor on the books of the Corporation, he or she
has expressly empowered the pledgee to vote thereon, in which case only the
pledgee, or his or her proxy, may represent the stock and vote thereon.

 

SECTION 2.11.         Treasury Stock. The Corporation shall not vote, directly
or indirectly, shares of its own stock owned by it; and such shares shall not be
counted in determining the total number of outstanding shares.

 

SECTION 2.12.         Fixing Record Date. The Board of Directors may fix in
advance a date for any meeting of stockholders (which date shall not be more
than sixty (60) nor less than ten (10) days preceding the date of any such
meeting of stockholders), a date for payment of any dividend or distribution, a
date for the allotment of rights, a date when any change or conversion or
exchange of capital stock shall go into effect, or a date in connection with
obtaining a consent of stockholders (which date shall not precede or be more
than ten (10) days after the date the resolution setting such record date is
adopted by the Board of Directors), in each case as a record date (the “Record
Date”) for the determination of the stockholders entitled to notice of, and to
vote at, any such meeting and any adjournment thereof, to receive payment of any
such dividend or distribution, to receive any such allotment of rights, to
exercise the rights in respect of any such change, conversion or exchange of
capital stock, or to give such consent, as the case may be. In any such case
such stockholders and only such stockholders as shall be stockholders of record
on the Record Date shall be entitled to such notice of and to vote at any such
meeting and any adjournment thereof, to receive payment of such dividend or
distribution, to receive such allotment of rights, to exercise such rights, or
to give such consent, as the case may be, notwithstanding any transfer of any
stock on the books of the Corporation after any such Record Date.

 

 6 

 

 

ARTICLE 3

 

BOARD OF DIRECTORS

 

SECTION 3.1.          Powers. The business and affairs of the Corporation shall
be managed by the Board of Directors, which may exercise all such powers of the
Corporation and do all such lawful acts and things as are not by statute or by
the Articles of Incorporation or by these Bylaws directed or required to be
exercised or done by the stockholders. Subject to compliance with the provisions
of the NRS, the powers of the Board of Directors shall include the power to make
a liquidating distribution of the assets, and wind up the affairs of, the
Corporation.

 

SECTION 3.2.          Number and Qualifications. The number of directors which
shall constitute the whole Board of Directors shall be not less than one (1) and
not more than nine (9). Within the limits above specified, the number of the
directors of the Corporation shall be determined solely in the discretion of the
Board of Directors from time to time. All directors shall be elected annually.
Directors need not be residents of Nevada or stockholders of the Corporation.

 

SECTION 3.3.          Vacancies, Additional Directors; Removal From Office;
Resignation.

 

SECTION 3.3.1           If any vacancy occurs in the Board of Directors caused
by death, resignation, retirement, disqualification, removal from office or
otherwise, or if any new directorship is created in accordance with Section 3.2
by an increase in the authorized number of directors, a majority of the
directors then in office, though less than a quorum, or a sole remaining
director, but not the stockholders of the Corporation, may choose a successor or
fill the newly created directorship. Any director so chosen shall hold office
for the unexpired term of his or her predecessor in his or her office and until
his or her successor shall be elected and qualified, unless sooner displaced.

 

SECTION 3.3.2           No decrease in the number of directors constituting the
Board of Directors shall shorten the term of any incumbent director.

 

SECTION 3.3.3           The stockholders of the Corporation may remove a member
of the Board of Directors by the affirmative vote of sixty-six and two-thirds
percent (66 2/3%) of the issued and outstanding stock entitled to vote.

 

SECTION 3.3.4           Any director may resign or voluntarily retire upon
giving written notice to the Chairman of the Board or the Board of Directors.
Such retirement or resignation shall be effective upon the giving of the notice,
unless the notice specifies a later time for its effectiveness. If such
retirement or resignation is effective at a future time, the Board of Directors
may elect a successor to take office when the retirement or resignation becomes
effective.

 

SECTION 3.4.          Regular Meetings. A regular meeting of the Board of
Directors shall be held each year, without notice other than this Bylaw
provision, at the place of, and immediately prior to and/or following, the
annual meeting of stockholders; and other regular meetings of the Board of
Directors shall be held during each year, at such time and place as the Board of
Directors may from time to time provide by resolution, either within or without
the State of Nevada, without other notice than such resolution. The Board of
Directors shall keep minutes of its regular meetings.

 

 7 

 

 

SECTION 3.5.          Special Meetings. Special meetings of the Board of
Directors may be called by the Chairman of the Board or by the President and
shall be called by the Secretary on the written request of any two (2) directors
(should there be such number then in office). The Chairman of the Board or
President so calling, or the directors so requesting, any such meeting shall fix
the time and any place, either within or without the State of Nevada, as the
place for holding such meeting. The Board of Directors shall keep minutes of its
special meetings.

 

SECTION 3.6.          Notice of Special Meeting. Written notice (including via
e-mail) of special meetings of the Board of Directors shall be given to each
director at least twenty-four (24) hours prior to the time of a special meeting.
Any director may waive notice of any meeting. The attendance of a director at
any meeting shall constitute a waiver of notice of such meeting, except where a
director attends a meeting solely for the purpose of objecting to the
transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
special meeting of the Board of Directors need be specified in the notice or
waiver of notice of such meeting, except that notice shall be given with respect
to any matter when notice is required by the NRS.

 

SECTION 3.7.         Quorum. A majority of the Board of Directors then serving
shall constitute a quorum for the transaction of business at any meeting of the
Board of Directors, and the act of a majority of the directors present at any
meeting at which there is quorum shall be the act of the Board of Directors,
except as may be otherwise specifically provided by the NRS, by the Articles of
Incorporation or by these Bylaws. If a quorum shall not be present at any
meeting of the Board of Directors, the directors present thereat may adjourn the
meeting, without notice other than announcement at the meeting, until a quorum
shall be present. A meeting at which a quorum is initially present may continue
to transact business notwithstanding the withdrawal of directors, if any action
taken is approved of by at least a majority of the required quorum for that
meeting.

 

SECTION 3.8.          Action Without Meeting. Unless otherwise restricted by the
Articles of Incorporation or these Bylaws, any action required or permitted to
be taken at any meeting of the Board of Directors, or of any committee thereof
as provided in Article 4 of these Bylaws, may be taken without a meeting, if a
written consent thereto is signed by all of the members of the Board of
Directors or of such committee, as the case may be. Evidence of any consent to
action under this Section 3.8 may be provided in writing, including
electronically via email or facsimile.

 

SECTION 3.9.          Meeting by Telephone. Any action required or permitted to
be taken by the Board of Directors or any committee thereof may be taken by
means of a meeting by telephone conference or similar communications method so
long as all persons participating in the meeting can hear each other. Any person
participating in such meeting shall be deemed to be present in person at such
meeting.

 

SECTION 3.10.        Compensation. Directors, as such, may receive reasonable
compensation for their services, which shall be set by the Board of Directors,
and expenses of attendance at each regular or special meeting of the Board of
Directors; provided, however, that nothing herein contained shall be construed
to preclude any director from serving the Corporation in any other capacity and
receiving additional compensation therefor. Members of special or standing
committees may be allowed like compensation for their services on committees.

 

SECTION 3.11.        Rights of Inspection.  Every director shall have the
absolute right at any reasonable time to inspect and copy all books, records and
documents of every kind and to inspect the physical properties of the
Corporation and also of its subsidiary corporations, domestic or foreign. Such
inspection by a director may be made in person or by agent or attorney and
includes the right to copy and obtain extracts.

 

 8 

 

 

SECTION 3.12         Interested Directors. No contract or transaction between
the Corporation and one or more of its directors or officers, or between the
Corporation and any other corporation, partnership, association, or other
organization in which one or more of its directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the director or officer is present at or
participates in the meeting of the Board of Directors or committee thereof which
authorizes the contract or transaction, or solely because his or their votes are
counted for such purpose if: (i) the material facts as to his or their
relationship or interest and as to the contract or transaction are disclosed or
are known to the Board of Directors or their committee, and the Board of
Directors or committee in good faith authorizes the contract or transaction by
the affirmative votes of a majority of the disinterested directors, even though
the disinterested directors be less than a quorum; or (ii) the material facts as
to his or their relationship or interest and as to the contract or transaction
are disclosed or are known to the shareholders entitled to vote thereon, and the
contract or transaction is specifically approved in good faith by vote of the
shareholders; or (iii) the contract or transaction is fair as to the Corporation
as of the time it is authorized, approved or ratified, by the Board of
Directors, a committee thereof or the shareholders. Common or interested
directors may be counted in determining the presence of a quorum at a meeting of
the Board of Directors or of a committee which authorizes the contract or
transaction.

 

ARTICLE 4

 

COMMITTEES OF DIRECTORS

 

SECTION 4.1.          Generally. The Board of Directors may, by resolution
passed by a majority of the whole Board of Directors, designate one or more
additional special or standing committees, each such additional committee to
consist of one or more of the directors of the Corporation. Each such committee
shall have and may exercise such of the powers of the Board of Directors in the
management of the business and affairs of the Corporation as may be provided in
such resolution, except as delegated by these Bylaws or by the Board of
Directors to another standing or special committee or as may be prohibited by
law.

 

SECTION 4.2.          Committee Operations. A majority of a committee shall
constitute a quorum for the transaction of any committee business. Such
committee or committees shall have such name or names and such limitations of
authority as provided in these Bylaws or as may be determined from time to time
by resolution adopted by the Board of Directors. The Corporation shall pay all
expenses of committee operations. The Board of Directors may designate one or
more appropriate directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of such committee. In
the absence or disqualification of any members of such committee or committees,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another appropriate member of the Board of Directors to act at the
meeting in the place of any absent or disqualified member.

 

SECTION 4.3.          Minutes. Each committee of directors shall keep regular
minutes of its proceedings and report the same to the Board of Directors when
required. The Corporation’s Secretary, or any other person designated by the
applicable committee shall (a) serve as the Secretary of the special or standing
committees of the Board of Directors of the Corporation, (b) keep regular
minutes of standing or special committee proceedings, (c) make available to the
Board of Directors, as required, copies of all resolutions adopted or minutes or
reports of other actions recommended or taken by any such standing or special
committee and (d) otherwise as requested keep the members of the Board of
Directors apprised of the actions taken by such standing or special committees.

 

 9 

 

 

ARTICLE 5

 

NOTICE

 

SECTION 5.1.          Methods of Giving Notice.

 

SECTION 5.1.1. Notice to Directors or Committee Members. Whenever under the
provisions of the NRS, the Articles of Incorporation or these Bylaws, notice is
required to be given to any director or member of any committee of the Board of
Directors, personal notice is not required but such notice may be: (a) given in
writing and mailed to such director or committee member, (b) sent by electronic
transmission (including via e-mail) to such director or committee member, or (c)
given orally or by telephone; provided, however, that any notice from a
stockholder to any director or member of any committee of the Board of Directors
must be given in writing and mailed to such director or member and shall be
deemed to be given upon receipt by such director or member. If mailed, notice to
a director or member of a committee of the Board of Directors shall be deemed to
be given when deposited in the United States mail first class, or by overnight
courier, in a sealed envelope, with postage thereon prepaid, addressed, to such
person at his or her business address. If sent by electronic transmission,
notice to a director or member of a committee of the Board of Directors shall be
deemed to be given if by (i) facsimile transmission, when receipt of the fax is
confirmed electronically, (ii) electronic mail, when delivered to an electronic
mail address of the director or member, (iii) a posting on an electronic network
together with a separate notice to the director or member of the specific
posting, upon the later of (1) such posting and (2) the giving of the separate
notice (which notice may be given in any of the manners provided above), or (iv)
any other form of electronic transmission, when delivered to the director or
member.

 

SECTION 5.1.2. Notices to Stockholders. Whenever under the provisions of the
NRS, the Articles of Incorporation or these Bylaws, notice is required to be
given to any stockholder, personal notice is not required but such notice may be
given: (a) in writing and mailed to such stockholder, (b) by a form of
electronic transmission consented to by the stockholder to whom the notice is
given or (c) as otherwise permitted by the SEC. If mailed, notice to a
stockholder shall be deemed to be given when deposited in the United States mail
in a sealed envelope, with postage thereon prepaid, addressed to the stockholder
at the stockholder’s address as it appears on the records of the Corporation. If
sent by electronic transmission, notice to a stockholder shall be deemed to be
given if by (i) facsimile transmission, when directed to a number at which the
stockholder has consented to receive notice, (ii) electronic mail, when directed
to an electronic mail address at which the stockholder has consented to receive
notice, (iii) a posting on an electronic network together with a separate notice
to the stockholder of the specific posting, upon the later of (1) such posting
and (2) the giving of the separate notice (which notice may be given in any of
the manners provided above), or (iv) any other form of electronic transmission,
when directed to the stockholder.

 

SECTION 5.2.          Written Waiver. Whenever any notice is required to be
given by the NRS, the Articles of Incorporation or these Bylaws, a waiver
thereof in a signed writing or sent by the transmission of an electronic record
attributed to the person or persons entitled to said notice, whether before or
after the time stated therein, shall be deemed equivalent thereto.

 

SECTION 5.3.          Consent. Whenever all parties entitled to vote at any
meeting, whether of directors or stockholders, consent, either by a writing on
the records of the meeting or filed with the Secretary, or by presence at such
meeting and oral consent entered in the minutes of such meeting, or by taking
part in the deliberations at such meeting without objection, the actions taken
at such meeting shall be as valid as if had at a meeting regularly called and
noticed. At such meeting any business may be transacted which is not excepted
from the written consent or to the consideration of which no objection for lack
of notice is made at the time, and if any meeting be irregular for lack of
notice or such consent, provided a quorum was present at such meeting, the
proceedings of such meeting may be ratified and approved and rendered valid and
the irregularity or defect therein waived by a writing signed by all parties
having the right to vote thereat. Such consent or approval, if given by
stockholders, may be by proxy or power of attorney, but all such proxies and
powers of attorney must be in writing.

 

 10 

 

 

ARTICLE 6

 

OFFICERS

 

SECTION 6.1.          Officers.

 

SECTION 6.1.1           The officers of the Corporation shall include the
Chairman of the Board (or Executive Chairman, if the Board of Directors
designates such office), the President, the Secretary and the Treasurer, each as
approved and appointed by the Board of Directors.

 

SECTION 6.1.2           The officers of the Corporation may further include a
Chief Executive Officer and a Chief Financial Officer, each as approved and
appointed by the Board of Directors, and may further include, without
limitation, such other executive or subordinate officers and agents, including,
without limitation, one or more Vice Presidents (any one or more of which may be
designated Senior Executive Vice President, Executive Vice President, Senior
Vice President or such other title as may be determined b the Board of
Directors), Assistant Vice Presidents, Assistant Secretaries and Assistant
Treasurers, in each case as the Board of Directors deems necessary and approve
and appoint.

 

SECTION 6.1.3           The Board of Directors may in its discretion delegate to
the President the power and authority to appoint subordinate officers of the
Corporation and to prescribe their respective duties and powers, but in any
instance the Chairman of the Board, the President, the Secretary, the Treasuer
and, if designated, the Chief Executive Officer, Chief Financial Officer or any
other officer responsible for a principal business unit, division or function of
the Corporation (such as sales, administration or finance), or any other officer
who performs a policy making function (collectively, the “Principal Officers”),
shall be subject to the approval of and appointment by the Board of Directors.

 

SECTION 6.1.4           All officers of the Corporation shall hold their offices
for such terms and shall exercise such powers and perform such duties as
prescribed by these Bylaws, the Board of Directors or President, as applicable.
Any two or more offices may be held by the same person. The Chairman of the
Board shall be elected from among the directors. With the foregoing exception,
none of the other officers need be a director, and none of the officers need be
a stockholder of the Corporation.

 

SECTION 6.2.          Election and Term of Office. The Principal Officers shall
each be elected only by, and shall serve only at the pleasure of, the Board of
Directors. All other officers of the Corporation may be appointed as the Board
of Directors or the President deem necessary and elect or appoint. The officers
of the Corporation shall be elected or ratified annually by the Board of
Directors at its first regular meeting held concurrently with or after the
annual meeting of stockholders or as soon thereafter as conveniently possible
(or, in the case of those officers elected or appointed other than by the Board
of Directors, ratified at the Board of Directors’ first regular meeting held
following their election or appointment or as soon thereafter as conveniently
possible). Subject to the terms and conditions of any applicable contract
between an officer and the Corporation, each officer shall hold office until his
or her successor shall have been chosen and shall have qualified or until his or
her death or the effective date of his or her resignation or removal, or until
he or she shall cease to be a director in the case of the Chairman of the Board.

 

 11 

 

 

SECTION 6.3.          Removal and Resignation. Any officer or agent may be
removed, either with or without cause, by the affirmative vote of a majority of
the Board of Directors and, other than the Principal Officers, may also be
removed, either with or without cause, by action of the President whenever, in
his, her judgment, the best interests of the Corporation shall be served
thereby, but such right of removal and any purported removal shall be without
prejudice to the contractual rights, if any, of the person so removed. Any
Principal Officer or other officer or agent may resign at any time by giving
written notice to the Corporation. Any such resignation shall take effect at the
date of the receipt of such notice or at any later time specified therein, and
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective.

 

SECTION 6.4.          Vacancies. Any vacancy occurring in any Principal Officer
office by death, resignation, removal or otherwise, shall be filled by the Board
of Directors for the unexpired portion of the term. Any vacancy in any other
office may be filled as the Board of Directors or President deem necessary.

 

SECTION 6.5.          Compensation. The compensation of the Principal Officers
shall be determined by the Board of Directors or a designated committee thereof.
Compensation of all other officers and employees of the Corporation shall be
determined by the President in consultation with the Board of Directors or a
designated committee thereof and in accordance with any charter of any such
committee as has been approved by the Board of Directors or any policies as have
been approved by the Board of Directors. No officer who is also a director shall
be prevented from receiving such compensation by reason of his or her also being
a director.

 

SECTION 6.6.          Chairman of the Board. The Chairman of the Board (who may
also be designated as Executive Chairman), shall preside at all meetings of the
Board of Directors and of the stockholders of the Corporation. In the Chairman
of the Board’s absence, such duties shall be attended to by any vice chairman of
the Board of Directors, or if there is no vice chairman, or such vice chairman
is absent, then by the President. The Chairman of the Board shall act as liaison
between the Board of Directors and the executive officers of the Corporation and
shall be responsible for general oversight of such executive officers. The
Chairman of the Board may also hold the position of Chief Executive Officer or
President, if so approved or appointed by the Board of Directors. The Chairman
of the Board shall formulate and submit to the Board of Directors matters of
general policy for the Corporation and shall perform such other duties as
usually appertain to the office or as may be prescribed by the Board of
Directors. He or she may sign with the President or any other officer of the
Corporation thereunto authorized by the Board of Directors certificates for
shares of the Corporation, the issuance of which shall have been authorized by
resolution of the Board of Directors, and any deeds or bonds, which the Board of
Directors has authorized to be executed, except in cases where the signing and
execution thereof has been expressly delegated or reserved by these Bylaws or by
the Board of Directors to some other officer or agent of the Corporation, or
shall be required by law to be otherwise executed.

 

SECTION 6.7.          President. The President shall, subject to the oversight
by and control of the Board of Directors, have general and active management of
the business of the Corporation and shall see that all orders and resolutions of
the Board of Directors are carried into effect. The President may also, but
shall not be required to, hold the position of Chief Executive Officer of the
Corporation, if so approved or appointed by the Board of Directors. The
President shall keep the Board of Directors fully informed and shall consult
them concerning the business of the Corporation. Subject to the supervisory
powers of the Board of Directors, the President may sign with the Chairman of
the Board or any other officer of the Corporation thereunto authorized by the
Board of Directors, certificates for shares of capital stock of the Corporation,
the issuance of which shall have been authorized by resolution of the Board of
Directors, and any deeds, bonds, mortgages, contracts, checks, notes, drafts or
other instruments which the Board of Directors has authorized to be executed,
except in cases where the signing and execution thereof has been expressly
delegated by these Bylaws or by the Board of Directors to some other officer or
agent of the Corporation, or shall be required by law to be otherwise executed.
In general, the President shall perform all other duties normally incident to
the office of the President, except any duties expressly delegated to other
persons by these Bylaws, the Board of Directors and such other duties as may be
prescribed by the Board of Directors from time to time.

 

 12 

 

 

SECTION 6.8.          Chief Executive Officer. The Chief Executive Officer, if
any, shall, in general, perform such duties as usually pertain to the position
of chief executive officer and such duties as may be prescribed by the Board of
Directors.

 

SECTION 6.9.          Chief Financial Officer. The Chief Financial Officer, if
any, shall, in general, perform such duties as usually pertain to the position
of chief financial officer and such duties as may be prescribed by the Board of
Directors. The Chief Financial Officer (or the Treasurer, if the office of Chief
Financial Officer is unoccupied) shall prepare annually (by the thirtieth (30th)
day following the end of each fiscal year) a customary and appropriate financial
and operational budget of income, expense and cash flows of the Company for the
upcoming fiscal year, which budget shall be reviewed and approved by the Board
of Directors. Such budget shall be updated quarterly (including a reconciliation
of the Company’s actual performance versus the approved budget) and presented to
the Board of Directors for review and revision as determined by the Board of
Directors.

 

SECTION 6.10.       Secretary. The Secretary shall: (a) keep the minutes of the
meetings of the stockholders, the Board of Directors and committees of
directors; (b) see that all notices are duly given in accordance with the
provisions of these Bylaws and as required by law; (c) be custodian of the
corporate records and of the seal of the Corporation, and see that the seal of
the Corporation or a facsimile thereof is affixed to all certificates for shares
prior to the issuance thereof and to all documents, the execution of which on
behalf of the Corporation under its seal is duly authorized in accordance with
the provisions of these Bylaws; (d) keep or cause to be kept a register of the
post office address of each stockholder which shall be furnished by such
stockholder; (e) have general charge of other stock transfer books of the
Corporation; and (f) in general, perform all duties normally incident to the
office of the Secretary and such other duties as from time to time may be
assigned to him or her by the Chairman of the Board, the President or the Board
of Directors.

 

SECTION 6.11.        Treasurer. The Treasurer shall: (a) have charge and custody
of and be responsible for all funds and securities of the Corporation; receive
and give receipts for monies due and payable to the Corporation from any source
whatsoever and deposit all such moneys in the name of the Corporation in such
banks, trust companies or other depositories as shall be selected in accordance
with the provisions of Section 7.3 of these Bylaws; and (b) in general, perform
all the duties incident to the office of Treasurer and such other duties as from
time to time may be assigned to him or her by the Board of Directors or the
President. If required by the Board of Directors, the Treasurer shall give a
bond for the faithful discharge of his or her duties in such sum and with such
surety or sureties as the Board of Directors shall determine.

 

SECTION 6.12.        Interim Officer Status. Any office of the Corporation may
be designated by the Board of Directors as interim, and such interim status
shall be on such terms and for such duration as may be designated by the Board
of Directors.

 

ARTICLE 7

 

EXECUTION OF CORPORATE INSTRUMENTS AND
VOTING OF SECURITIES OWNED BY THE CORPORATION

 

SECTION 7.1.          Contracts. Subject to the provisions of Section 6.1, the
Board of Directors may authorize any officer, officers, agent or agents to enter
into any contract or execute and deliver an instrument in the name of and on
behalf of the Corporation, and such authority may be general or confined to
specific instances.

 

 13 

 

 

SECTION 7.2.          Checks, etc. All checks, demands, drafts or other orders
for the payment of money, and notes or other evidences of indebtedness issued in
the name of the Corporation shall be signed by such officer or officers or such
agent or agents of the Corporation, and in such manner, as shall be determined
by the Board of Directors.

 

SECTION 7.3.          Deposits. All funds of the Corporation not otherwise
employed shall be deposited from time to time to the credit of the Corporation
in such banks, trust companies or other depositories as the President, the
Treasurer or the Chief Financial Officer may be empowered by the Board of
Directors to select or as the Board of Directors may select.

 

SECTION 7.4.         Voting of Securities Owned by Corporation. All stock and
other securities of any other corporation owned or held by the Corporation for
itself, or for other parties in any capacity, and all proxies with respect
thereto shall be executed by the person authorized to do so by resolution of the
Board of Directors or, in the absence of such authorization, by any Principal
Officer.

 

ARTICLE 8

 

SHARES OF STOCK

 

SECTION 8.1.          Issuance. Each stockholder of the Corporation shall be
entitled to a certificate or certificates showing the number of shares of stock
registered in his or her name on the books of the Corporation. The certificates
shall be in such form as may be determined by the Board of Directors, shall be
issued in numerical order and shall be entered in the books of the Corporation
as they are issued. They shall exhibit the holder’s name and the number of
shares and shall be signed by the Chairman of the Board and the President or
such other officers as may from time to time be authorized by resolution of the
Board of Directors. Any or all the signatures on the certificate may be a
facsimile. In case any officer who has signed or whose facsimile signature has
been placed upon any such certificate shall have ceased to be such officer
before such certificate is issued, such certificate may nevertheless be issued
by the Corporation with the same effect as if such officer had not ceased to be
such officer at the date of its issue. If the Corporation shall be authorized to
issue more than one class of stock or more than one series of any class, the
designation, preferences and relative participating, option or other special
rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and rights shall be set forth in
full or summarized on the face or back of the certificate which the Corporation
shall issue to represent such class of stock; provided that except as otherwise
provided by the NRS, in lieu of the foregoing requirements there may be set
forth on the face or back of the certificate which the Corporation shall issue
to represent such class or series of stock, a statement that the Corporation
will furnish to each stockholder who so requests the designations, preferences
and relative participating, option or other special rights of each class of
stock or series thereof and the qualifications, limitations or restrictions of
such preferences and rights. All certificates surrendered to the Corporation for
transfer shall be canceled and no new certificate shall be issued until the
former certificate for a like number of shares shall have been surrendered and
canceled, except that in the case of a lost, stolen, destroyed or mutilated
certificate a new certificate (or uncertificated shares in lieu of a new
certificate) may be issued therefor upon such terms and with such indemnity, if
any, to the Corporation as the Board of Directors may prescribe. In addition to
the above, all certificates (or uncertificated shares in lieu of a new
certificate) evidencing shares of the Corporation’s stock or other securities
issued by the Corporation shall contain such legend or legends as may from time
to time be required by the NRS.

 

 14 

 

 

SECTION 8.2.          Lost Certificates. The Board of Directors may direct that
a new certificate or certificates (or uncertificated shares in lieu of a new
certificate) be issued in place of any certificate or certificates theretofore
issued by the Corporation alleged to have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming the certificate
of stock to be lost, stolen or destroyed. When authorizing such issue of a new
certificate or certificates (or uncertificated shares in lieu of a new
certificate), the Board of Directors may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed certificate or certificates, or his or her legal representative, to
advertise the same in such manner as it shall require or to give the Corporation
a bond in such sum as it may direct as indemnity against any claim that may be
made against the Corporation with respect to the certificate or certificates
alleged to have been lost, stolen or destroyed, or both.

 

SECTION 8.3.          Transfers. In the case of shares of stock represented by a
certificate, upon surrender to the Corporation or the transfer agent of the
Corporation of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
Transfers of shares shall be made only on the books of the Corporation by the
registered holder thereof, or by his or her attorney thereunto authorized by
power of attorney and filed with the Secretary and the Corporation’s transfer
agent, if any.

 

SECTION 8.4.          Registered Stockholders. The Corporation shall be entitled
to treat the holder of record of any share or shares of stock as the holder in
fact thereof and, accordingly, shall not be bound to recognize any equitable or
other claim to or interest in such share or shares on the part of any other
person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the laws of the State of Nevada.

 

SECTION 8.5.          Uncertificated Shares. The Board of Directors may approve
the issuance of uncertificated shares of some or all of the shares of any or all
of its classes or series of capital stock.

 

ARTICLE 9

 

DIVIDENDS

 

SECTION 9.1.          Declaration. Dividends upon the capital stock of the
Corporation, subject to the provisions of the Articles of Incorporation, if any,
may be declared by the Board of Directors at any regular or special meeting,
pursuant to law. Dividends may be paid in cash, in property or in shares of
capital stock, subject to the provisions of the Articles of Incorporation.

 

SECTION 9.2.          Reserve. Before payment of any dividend, there may be set
aside out of any funds of the Corporation available for dividends such sum or
sums as the Board of Directors from time to time, in its absolute discretion,
think proper as a reserve or reserves to meet contingencies, or for equalizing
dividends, or for repairing or maintaining any property of the Corporation, or
for such other purpose as the Board of Directors shall think conducive to the
interests of the Corporation, and the Board of Directors may modify or abolish
any such reserve in the manner in which it was created.

 



 15 

 

 

ARTICLE 10

 

LIMITATION ON LIABIILTY AND INDEMNIFICATION1

 

SECTION 10.1         No director or officer shall be personally liable to the
Corporation or its shareholders for monetary damages for any breach of fiduciary
duty by such director as a director. Notwithstanding the foregoing sentence, a
director shall be liable to the extent provided by applicable law: (i) for acts
or omissions not in good faith or which involve intentional misconduct, fraud or
a knowing violation of law, or (ii) for any transaction from which the director
derived an improper personal benefit. If the NRS is hereafter is amended to
authorize the further elimination or limitation of the liability of directors,
then the liability of a director of the Corporation, in addition to the
limitation on personal liability provided herein, shall be limited to the
fullest extent permitted by applicable law. No amendment to or repeal of this
Section shall apply to or have any effect on the liability or alleged liability
of any director of the Corporation for or with respect to any acts or omissions
of such director occurring prior to such amendment.

 

SECTION 10.2         The Corporation shall, to the maximum extent permitted
under the applicable law and except as set forth below, indemnify, old harmless
and, upon request, advance expenses to each person (and the heirs, executors or
administrators of such person) who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he or she is or was, or has agreed to become, a director or officer of the
Corporation, or is or was serving, or has agreed to serve, at the request of the
Corporation, as a director, officer or trustee of, or in a similar capacity
with, another corporation, partnership, joint venture, trust or other
enterprise, including any employee benefit plan (any such person being referred
to hereafter as an “Indemnitee”), or by reason of any action alleged to have
been taken or omitted in such capacity, against all expenses (including
attorneys' fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or her or on his or her behalf in connection with
such action, suit or proceeding and any appeal therefrom, if he or she acted in
good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his or her
conduct was unlawful. Notwithstanding anything to the contrary in this Section,
the Corporation shall not indemnify an Indemnitee seeking indemnification in
connection with any action, suit, proceeding, claim or counterclaim, or part
thereof: initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors.

 

SECTION 10.3         Advance of Expenses. Notwithstanding any other provisions
of the Articles of Incorporation, these Bylaws, or any agreement, vote of
stockholder or disinterested directors, or arrangement to the contrary, the
Corporation shall advance payment of expenses incurred by an Indemnitee in
advance of the final disposition of any matter only upon receipt of an
undertaking by or on behalf of the Indemnitee to repay all amounts so advanced
in the event that it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Corporation as authorized in this Section.
Such undertaking may be accepted without reference to the financial ability of
the Indemnitee to make such repayment.

 

SECTION 10.4         Subsequent Amendment. No amendment, termination or repeal
of this Article 10 or of the relevant provisions of the Chapter 78 of the NRS or
any other applicable laws shall affect or diminish in any way the rights of any
Indemnitee to indemnification under the provisions hereof with respect to any
action, suit, proceeding or investigation arising out of or relating to any
actions, transactions or facts occurring prior to the final adoption of such
amendment, termination or repeal.



 

SECTION 10.5         Non-Exclusivity of Rights. The indemnification and
advancement of expenses provided by, or granted pursuant to, this Article 10
shall not be deemed exclusive of any other rights to which an Indemnitee seeking
indemnification or advancement of expenses may be entitled under any Bylaw,
agreement, vote of stockholders or disinterested directors or otherwise, both as
to action in his official capacity and as to action in another capacity while
holding such office, and shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be an officer, director or
agent of the Corporation and shall inure to the benefit of the heirs, executors
and administrators of such a person. All rights to indemnification under this
Article 10 shall be deemed to be provided by a contract between the Corporation
and the Indemnitee who serves in such capacity at any time while these Bylaws
and other relevant provisions of the NRS and other applicable law, if any, are
in effect.

 



 



1Subject to further review by litigation counsel and review of D&O insurance
policy.

 



 16 

 

 

SECTION 10.6        Other Rights. The Corporation may, to the extent authorized
from time to time by its Board of Directors, grant indemnification rights to
other employees or agents of the Corporation or other persons serving the
Corporation and such rights may be equivalent to, or greater or less than, those
set forth in this Section.

 

SECTION 10.7         Reliance. Persons who after the date of the adoption of
this provision become or remain directors or officers of the Corporation or who,
while a director or officer of the Corporation, become or remain a director,
officer, employee or agent of a subsidiary, shall be conclusively presumed to
have relied on the rights to indemnity, advance of expenses and other rights
contained in this Section in entering into or continuing such service. The
rights to indemnification and to the advance of expenses conferred in this
Section shall apply to claims made against an Indemnitee arising out of acts or
omissions which occurred or occur both prior and subsequent to the adoption
hereof.

 

SECTION 10.8        Merger or Consolidation. If the Corporation is merged into
or consolidated with another corporation and the Corporation is not the
surviving corporation, the surviving corporation shall assume the obligations of
the Corporation under this Section with respect to any action, suit, proceeding
or investigation arising out of or relating to any actions, transactions or
facts occurring prior to the date of such merger or consolidation,

 

SECTION 10.9         Insurance. The Corporation shall have power to purchase and
maintain insurance on behalf of any person who is or was, or has agreed to
become, a director, officer, employee or agent of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation as a
director, officer, employee, agent or trustee of another corporation,
partnership, joint venture, trust or other enterprise, including any employee
benefit plan, against all expenses (including attorney's fees) judgments, fines
or amounts paid in settlement incurred by such person in any such capacity or
arising out of his or her status as such, whether or not the Corporation would
have the power to indemnify him or her against such expenses under the Chapter
78 of the NRS.

 

SECTION 10.10      Savings Clause. If this Article 10 or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify each Indemnitee as to any expenses,
including attorneys' fees, judgments, fines and amounts paid in settlement in
connection with any action, suit, proceeding or investigation, whether civil,
criminal or administrative, including an action by or in the right of the
Corporation, to the fullest extent permitted by any applicable portion of this
Article 10 that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

SECTION 10.11      Contested Director Indemnification. Notwithstanding anything
to the contrary contained in these Bylaws, a director who was elected in any
Contested Election who is not a continuing director shall not be entitled to any
indemnification or advancement of expenses unless and until a majority of the
continuing directors vote that the indemnification provisions set forth in this
Article 10 shall apply to such newly elected director.

 

ARTICLE 11

 

MISCELLANEOUS

 

SECTION 11.1.        Books. The books of the Corporation may be kept within or
without the State of Nevada (subject to any provisions contained in the NRS) at
such place or places as may be designated from time to time by the Board of
Directors.

 

 17 

 

 

SECTION 11.2.        Fiscal Year. The fiscal year of the Corporation shall be
such fiscal year as may be designated by the Board of Directors.

 

SECTION 11.3         Forum Selection. Unless the Corporation consents in writing
to the selection of an alternative forum, a state or federal court located in
the City and County of Denver, Colorado shall be the sole and exclusive forum
for (i) any derivative action or proceeding brought on behalf of the
Corporation, (ii) any action asserting a claim for breach of a fiduciary duty
owed by any director, officer or other employee of the Corporation to the
Corporation or the Corporation’s stockholders, (iii) any actions asserting a
claim arising pursuant to any provision of the NRS, the Articles of
Incorporation or these Bylaws, in each case as amended, or (iv) any action
asserting a claim governed by the internal affairs doctrine, in each such case
subject to such court having personal jurisdiction over the indispensable
parties named as defendants therein. Any person or entity purchasing or
otherwise acquiring any interest in shares of capital stock of the Corporation
shall be deemed to have notice of and consented to the provisions of this
Section 11.3.

 

ARTICLE 12

 

AMENDMENTS

 

SECTION 12.1         Amendment By Stockholders. The stockholders of the
Corporation may alter, amend, repeal or the remove these Bylaws or any portion
thereof only by the affirmative vote of sixty-six and two-thirds percent (66
2/3%) of the stockholders entitled to vote at a meeting of the stockholders,
duly called; provided, however, that no such change to any Bylaw shall alter,
modify, waive, abrogate or diminish the Corporation’s obligation to provide the
indemnity called for by Article 10 of these Bylaws, the Articles of
Incorporation or applicable law.

 

SECTION 12.2         Amendment by the Board of Directors. Notwithstanding
Section 12.1, the Board of Directors may, by majority vote of those present at
any meeting at which a quorum is present, alter, amend or repeal these Bylaws or
any portion thereof, or enact such other Bylaws as in their judgment may be
advisable for the regulation of the conduct of the affairs of the Corporation.

 

 18 

 

 